roo,
                      i       1.1




                      t *0'                                                              11/04/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 19-0533


                                       DA 19-0533


NATIONAL INDEMNITY COMPANY,

            Plaintiff and Appellant,                                   FILED
      v.                                                              NOV 0 4 2020
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme
STATE OF MONTANA,                                                   qtaim nf
                                                                                  Coun



            Defendant, Appellee,
            and Cross-Appellant,
                                                                    ORDER
      and

TERRY JELLESED,RAYMOND ABRAHAMSON,
RANDALL BAETH, MARLISE BAILEY,DELMAS
BROOKS,SHIRLEY CHAPMAN,RUTH FORE,
JEFFERY GOVI,THOMAS JENKINS,
JAMES McNULTY,AND PHILLIP PEREZ,

            Interveners.



      Intervenors Jellestad, et al. have filed a motion for allocation of oral argument time
pursuant to M. R. App. P. 17(8). Appellant National Indemnity Company and Appellee
State of Montana oppose the motion.
      IT IS ORDERED that Appellant's motion for allocation of oral argument time is
DENIED.
      DATED this           —day of November, 2020.




                                                               Chief Justice
~µ:~s~.~.~---
~~~~